DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“visualization module that overlays a displacement of the positional information in an output visualization” recited in claim 2 because it uses the generic placeholder “module” that is coupled with functional languages “visualization” and “that overlays a displacement of the positional information” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitations: 
For “visualization module” in claim 2, corresponding structure appears to be the steps and components as described in at least Fig. 7 and ¶¶ [0068]-[0071]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 10 recites “the frame” in line 10. There is insufficient antecedent basis for this limitation in the clam. 
	Claims 11-18 are rejected by virtue of their dependence from claim 10. 
	Claim 19 recites “the frame” in line 6. There is insufficient antecedent basis for this limitation in the clam.
Claim 19 recites “the positional information of the patient’s eye” in lines 6-7. There is insufficient antecedent basis for this limitation in the clam.
	Claim 20 is rejected by virtue of its dependence from claim 19. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0262608 A1 (Krueger) in view of US 2017/007119 A1 (Cornsweet) (previously cited). 
	To the extent that it can be argued that all features taught by Krueger are not provided in a single embodiment, Krueger discloses a variety of alternative and additional embodiments that are provided in a variety of combinations so that the benefits of these various features can be utilized. It would have been obvious for one of 
	With regards to claim 1, Krueger discloses a system for identifying abnormal eye movements (Fig. 1 and ¶¶ [0141]-[0143] discloses an augmented reality or virtual reality system for measuring and/or improving vestibular performance, ocular performance, and/or vestibulo-ocular performance; see ¶¶ [0139], [0211], [0215], [0268] with regards to the detection of abnormal eye movements), the system including: a near-eye display (NED) (Fig. 1 and ¶ [0141] disclose a see-through display 106 which is a near-eye display); an eye-tracking camera (Fig. 1 and ¶ [0142] disclose that the eye sensor 110 is an eye tracking digital video camera); a frame supporting the NED and the eye-tracking camera (Fig. 1 and ¶ [0141] discloses a headband 104 which supports the see-through display 106, head orientation sensor 108, and eye sensor 110) and a processor in data communication with the NED, the eye-tracking camera, and a computer readable medium having instructions thereon (Fig. 1 and ¶ [0143] disclose a central processing unit 132 in communication with a memory unit 134; ¶¶ [0304], [0307] discloses a processor configured to execute program instructions stored in a memory unit) that when provided to the processor cause the processor to: provide a target on the NED to a patient's eye (¶ [0140] disclose providing images in the AR/VR environment; ¶ [0175] and Fig. 8 discloses providing a target visual element of interest on the display of the head-worn AR/VR unit), change the target or move the target to a plurality of locations on the NED according to one or more tasks (¶ [0140] discloses analyzing the shift of the eyes from target fixation to another in relation to a variety of tasks; ¶¶ [0195]-[0199] discloses a target visual element moving; ¶¶ [0220], [0268] discloses moving a target to a plurality of locations), record positional information and pupil information of the patient's eye relative to the frame during the one or more tasks of the task module (¶ [0177] discloses measuring eye movement as it is focused on the target visual element, the Examiner asserts that the eye movement is relative to the frame as the eye sensor is on the frame;  ¶¶ [0142], [0225] discloses eye response sensors tracking pupil features and changes in pupil diameter; ¶¶ [0220], [0224], [0232], [0246] with regards to the eye tracking including the determination of pupil center and recording pupil information), wherein the task module includes head coupling wherein movement of the frame relative to a surrounding environment is compared to the positional information of the patient's eye (¶ [0184] discloses the comparison of head movement and eye movement, wherein the comparison is being interpreted to be head coupling to the eye movement; ¶ [0176] discloses that the head orientation sensor measures changes in head pitch, roll, and/or yaw 649, thereby indicating that the measured head movement is of the frame relative to the surrounding environment). 
With regards to the above interpretation of “head coupling”, the Examiner asserts the term “head coupling” is given its broadest reasonable interpretation consistent with the specification.  However, "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment may have the functionality of subtracting out head movement to isolate ocular movement and/or rotation. Furthermore, the specification does not give “head coupling” a special definition, and it is not clearly connected to or given an explicit function for all embodiments. The "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art…” (MPEP 2111). Therefore, the term “head coupling” is being interpreted to be a “connection to the head” or the like. 
Although Krueger discloses the detection of abnormal eye movements in association with vestibular system disorders (see at least ¶¶ [0139], [0211], [0215], [0268] of Krueger), Krueger is silent with regards to how the abnormality is determined and whether the positional information and pupil information is compared to at least one threshold value of an abnormality identification algorithm. 
In a related system for monitoring eye movement and determining abnormal eye movements in a portable device (Paragraphs [0002], [0050] of Cornsweet), Cornsweet discloses determining abnormal eye movements by comparing positional information and pupil information to at least one threshold value of an abnormality identification algorithm. (¶¶ [0017] [0019], [0029], [0111] discloses comparison of eye movement and changes in pupil response to baselines to indicate a disease state). 


With regards to claim 2, the above combination teaches or suggests instructions further including a visualization module configured to overlay a displacement of the positional information in an output visualization (¶¶ [0225], [0233] of Krueger disclose the extraction of eye position and generating graphics to visualize such findings; ¶ [0251] of Krueger discloses generating heat maps which represent where a gaze is concentrated, wherein the colors on the map are an overlay of displacement of the positional information in an output visualization). 

With regards to claim 3, the above combination teaches or suggests the instructions further including storing at least the positional information and pupil information for later review by a medical professional (¶¶ [0143], [0225] of Krueger discloses storage of aggregated data to a file; ¶¶ [0139], [0340] of Krueger discloses the collection and uploading of data to a medical doctor, trainer, coach, or other person at a remote location). 

With regards to claim 4, the above combination teaches or suggests the task module including an instantaneous positional change emulation task (Fig. 6 and ¶¶ [0153]-[0157] of Krueger discloses an instantaneous positional change emulation task).  

With regards to claim 5, the above combination teaches or suggests the task module including a gradual emulation task (¶ [0220] of Krueger discloses a gradual emulation task).  

With regards to claim 6, the above combination teaches or suggests the task module including a stationary task (¶ [0162] discloses a task in which the display is stationary).
  
With regards to claim 10, Krueger discloses a method of identifying abnormal eye movements in a patient (¶ [0140]), the method comprising: providing a target on  a near-eye display (NED) to a patient's eye (¶ [0140] disclose providing images in the AR/VR environment; ¶ [0175] and Fig. 8 discloses providing a target visual element of interest on the display of the head-worn AR/VR unit); moving the target to a plurality of locations in a three dimensional environment on the NED according to one or more tasks of a task module (¶ [0140] discloses analyzing the shift of the eyes from target fixation to another in relation to a variety of tasks; ¶¶ [0195]-[0199] discloses a target visual element moving; ¶¶ [0220], [0268] discloses moving a target to a plurality of locations; ¶¶ [0140], [0279], [0288] and claim 18 discloses the movement in a three-dimensional space); recording positional information and pupil information of the patient's eye during the one or more tasks of the task module (¶ [0177] discloses measuring eye movement as it is focused on the target visual element, the Examiner asserts that the eye movement is relative to the frame as the eye sensor is on the frame;  ¶¶ [0142], [0225] discloses eye response sensors tracking pupil features and changes in pupil diameter; ¶¶ [0220], [0224], [0232], [0246] with regards to the eye tracking including the determination of pupil center and recording pupil information); and wherein the task module includes head coupling wherein movement of the frame relative to a surrounding environment is compared to the positional information of the patient's eye (¶ [0184] discloses the comparison of head movement and eye movement, wherein the comparison is being interpreted to be head coupling to the eye movement; ¶ [0176] discloses that the head orientation sensor measures changes in head pitch, roll, and/or yaw 649, thereby indicating that the measured head movement is of the frame relative to the surrounding environment). 
With regards to the above interpretation of “head coupling”, the Examiner asserts the term “head coupling” is given its broadest reasonable interpretation consistent with the specification.  However, "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. " MPEP 2111. 01 (II). Paragraph [0038] of may have the functionality of subtracting out head movement to isolate ocular movement and/or rotation. Furthermore, the specification does not give “head coupling” a special definition, and it is not clearly connected to or given an explicit function for all embodiments. The "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art…” (MPEP 2111). Therefore, the term “head coupling” is being interpreted to be a “connection to the head” or the like. 
Although Krueger discloses the detection of abnormal eye responses in association with vestibular system disorders (see at least ¶¶ [0139], [0211], [0215], [0268] of Krueger), Krueger is silent with regards to how the abnormality is determined and whether the positional information and pupil information is compared to at least one threshold value of an abnormality identification algorithm including at least an abnormal pupil response algorithm. 
In a related system for monitoring eye movement and determining abnormal eye responses in a portable device (Paragraphs [0002], [0050] of Cornsweet), Cornsweet discloses determining abnormal eye movements by comparing positional information and pupil information to at least one threshold value of an abnormality identification algorithm including at least an abnormal pupil response algorithm. (¶¶ [0017] [0019], [0029], [0111] discloses comparison of eye movement and changes in pupil response to baselines to indicate a disease state). 


With regards to claim 11, the above combination is silent regarding whether the abnormality identification algorithm including a square wave jerk algorithm.  
In the related system for monitoring eye movement and determining abnormal eye responses in a portable device, Cornsweet discloses a square wave jerk algorithm (¶ [0205] discloses a Nystagmus Test wherein square wave jerk responses are determined). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abnormality identification algorithm of the above combination of Krueger and Cornsweet to include the nystagmus test of Cornsweet. The motivation would have been to have a nystagmus test to provide a more complete diagnostic analysis of the ocular system of the patient (see ¶ [0038] of Cornsweet).

With regards to claim 13, the above combination teaches or suggests abnormality identification algorithm including an abnormal smooth pursuit algorithm (¶ [0220] of Krueger discloses a smooth pursuit testing; also see ¶¶ [0039], [0134] of Cornsweet).  

With regards to claim 15, the above combination further teaches that the abnormal pupil response algorithm including a diameter change is compared to the expected change in a healthy individual (¶ [0092] of Cornsweet). The above combination fails to teach that algorithm includes a threshold value that is less than 70% of the expected change in a healthy individual. 
However, the threshold value involved in the monitoring of abnormal pupil diameter changes would depend up the factors of desired accuracy of monitoring abnormal pupil diameter changes.  Further, the lack of a specific threshold value from Cornsweet suggests that the threshold value is subject to change or selection.   As such, the threshold value is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the threshold value of 70% so as to obtain the desired accuracy of monitoring abnormal pupil diameter changes.

With regards to claim 17, the above combination further teaches that the abnormality identification algorithm includes an ocular tremor detection algorithm (¶ [0277] of Krueger discloses compensation of micro-movements by removing oscillations/movements of the eye, wherein oscillations of the eye are tremors; ¶¶ [0079], [0081] of Cornsweet discloses monitoring oscillations of the eye (i.e., a tremor of the eye)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 1 above, and further in view of US 6,090,051 A (Marshall) (previously cited)
With regards to claim 7, the above combination fails to teach that the task module includes a mathematic task.
In a related system for human eye tracking, Marshall teaches or suggests that mathematical problems may be given in order to observe pupillary response in correlation to cognitive activity (Col. 1, lines 34-53; and Col. 15, lines 11-14). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the task module of Krueger to incorporate a mathematic task as taught by Marshall. The motivation would have been to observe pupil measurements in relation to cognitive processing, thereby providing a more complete diagnostic analysis of the patient. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 1 above, and further in view of US 2010/0191156 A1 (Sakamoto) (previously cited)
With regards to claim 9, Krueger discloses that the accuracy of the eye gaze camera is less than 1 degree (¶ [0231]). However, Krueger fails to teach that the eye-tracking camera has an angular resolution of less than 0.1 degrees.
(¶¶ [0063], [0064]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the camera of Krueger with the video camera of Sakamoto because it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a better angular resolution so that the pupil tracking is more accurate. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 11 above, and further in view of US 2016/0022137 A1 (Wetzel) (previously cited)
With regards to claim 12, the above combination fails to teach that the square wave jerk algorithm includes a velocity threshold value greater than 15 pixels per frame.
In a related system for monitoring eye movements in relation to neurological disorders, Wetzel teaches that monitoring square wave jerks includes a velocity threshold (¶ [0032] depicts a threshold between  20 degrees/second and 400 degrees/second). 
The velocity threshold involved in the detection of a square wave jerk would depend up the factors of desired accuracy of monitoring square wave jerks.  As such, the velocity threshold is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 13 above, and further in view of US 2016/0132726 A1 (Kempinski) (previously cited)
With regards to claim 14, the above combination fails to teach that the abnormal smooth pursuit algorithm including an acceleration threshold value greater than 15 pixels per frame.
In a related system for monitoring eye movements, Kempinski teaches that monitoring smooth pursuit includes an acceleration threshold (¶ [0044] indicates smooth pursuit detection involving a minimum number of pixels between frame pairs at a low acceleration). 
The acceleration threshold involved in the detection of an abnormal smooth pursuit would depend up the factors of desired accuracy of monitoring an abnormal smooth pursuit.  As such, the acceleration threshold is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the acceleration threshold, using the values suggested by Kempinski as a starting point, so as to obtain the desired accuracy. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 10 above, and further in view of US 2008/0117384 (Inakagata) (previously cited)
With regards to claim 16, the above combination fails to teach that the abnormal pupil response algorithm includes a diameter change threshold value greater than 8 pixels.
In a related system for identifying abnormal pupil parameters, Inakagata teaches comparing a change in the pupil diameter with a predetermined ratio to identify an abnormal visual parameter (¶ [0065]). 
The diameter change threshold involved in the detection of an abnormal pupil response would depend up the factors of desired accuracy of identifying abnormal pupil responses.  As such, the diameter change threshold is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy of the identification of abnormal pupil responses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the diameter change threshold of greater than 8 pixels so as to obtain the desired accuracy. See MPEP 2144.05 (II) (A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, as applied to claim 17 above, and further in view of US 5,956,125 A (Rosse) (previously cited).
With regards to claim 18, the above combination fails to teach that the ocular tremor detection algorithm includes an ocular tremor frequency threshold value greater than twice a control value for a quantity of detected ocular tremors between 4 and 7 Hz in the positional information.
In a related system for differentiating pupil oscillation among groups, Rosse teaches using a threshold value of 1164/Hz for total power of pupillary oscillation in the 4-20 Hz range provides optimal discrimination. It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the ocular tremor detection algorithm of the above combination to incorporate using a  threshold as taught by Rosse so as to more accurately discriminate abnormal tremors. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, 2011/0299034 A1 (Walsh) (previously cited), and US 2009/0157751 A1 (Jung) (previously cited). 
With regards to claim 19, Krueger discloses a method of identifying abnormal eye movements in a patient (¶ [0140]), the method comprising: providing a target on  a near-eye display (NED) to a patient's eye (¶ [0140] disclose providing images in the AR/VR environment; ¶ [0175] and Fig. 8 discloses providing a target visual element of interest on the display of the head-worn AR/VR unit); moving the target to a plurality of locations on the NED according to at least one task of a task module (¶ [0140] discloses analyzing the shift of the eyes from target fixation to another in relation to a variety of tasks; ¶¶ [0195]-[0199] discloses a target visual element moving; ¶¶ [0220], [0268] discloses moving a target to a plurality of locations; ¶¶ [0140], [0279], [0288] and claim 18 discloses the movement in a three-dimensional space) wherein the task module includes head coupling wherein movement of the frame relative to a surrounding environment is compared to the positional information of the patient's eye (¶ [0184] discloses the comparison of head movement and eye movement, wherein the comparison is being interpreted to be head coupling to the eye movement; ¶ [0176] discloses that the head orientation sensor measures changes in head pitch, roll, and/or yaw 649, thereby indicating that the measured head movement is of the frame relative to the surrounding environment); recording diagnostic information of the patient's eye during the task of the task module (¶ [0177] discloses measuring eye movement as it is focused on the target visual element, wherein the eye movement is diagnostic information;  ¶¶ [0142], [0225] discloses eye response sensors tracking pupil features and changes in pupil diameter; ¶¶ [0220], [0224], [0232], [0246] with regards to the eye tracking including the determination of pupil center and recording pupil information). 
With regards to the above interpretation of “head coupling”, the Examiner asserts the term “head coupling” is given its broadest reasonable interpretation consistent with the specification.  However, "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim may have the functionality of subtracting out head movement to isolate ocular movement and/or rotation. Furthermore, the specification does not give “head coupling” a special definition, and it is not clearly connected to or given an explicit function for all embodiments. The "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art…” (MPEP 2111). Therefore, the term “head coupling” is being interpreted to be a “connection to the head” or the like. 
Although Krueger discloses the detection of abnormal eye responses in association with vestibular system disorders (see at least ¶¶ [0139], [0211], [0215], [0268] of Krueger), Krueger is silent with regards to how the abnormality is determined and whether comparing the diagnostic information to at least one threshold value of an abnormality identification algorithm including at least an abnormal pupil response algorithm; and comparing the diagnostic information against disease data. 
In a related system for monitoring eye movement and determining abnormal eye responses in a portable device (Paragraphs [0002], [0050] of Cornsweet), Cornsweet discloses determining abnormal eye movements by comparing diagnostic information including positional information and pupil information to at least one threshold value of an abnormality identification algorithm including at least an abnormal pupil response algorithm (¶¶ [0017] [0019], [0029], [0111] discloses comparison of eye movement and changes in pupil response to baselines to indicate a disease state); and comparing the diagnostic information against disease data (see at least ¶¶ [0019], [0060], [0063], [0069], [0110], [0111] with regards to the comparison of measured parameters with baselines of population norms, wherein the baselines of population norms is data for determining whether a patient has a disease, so it is disease data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for detecting abnormal eye response of Kruger to incorporate determining abnormal eye responses by comparing positional information and pupil information to at least one threshold value of an abnormality identification algorithm including at least an abnormal pupil response algorithm and comparing the information against disease data as taught by Cornsweet. The motivation would have been to provide a more accurate diagnosis of an abnormal eye response by comparing the data to a baseline. 

The above combination is silent with regards to whether the population norms is anonymized and estimating probability of abnormality based at least partially upon the anonymized disease data. 
In a related system for monitoring ocular diseases, Walsh teaches estimating a probability of abnormality based at least partially upon the disease data (¶ [0302]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the results of the analysis of combination of Krueger and Cornsweet to include estimating a probability of abnormality as taught 
In a related system for comparing population data, Jung teaches anonymizing population data (¶ [0400]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the population data of the above combination to incorporate that it is anonymized as taught by Jung. The motivation would have been to protect the identities of the members of the population. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Cornsweet, Walsh, and Jung, as applied to claim 19 above, and further in view of US 2013/0150684 A1 (Cooner) (previously cited)
With regards to claim 20, the above combination fails to teach refining the threshold value based upon a comparison of positional information and pupil information against anonymized disease data. 
In a related system for identifying abnormalities through the use of thresholds, Cooner teaches comparing data between a plurality of individuals to update a threshold (¶ [0036]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the threshold value to the anonymized disease data of the above combination to incorporate that the threshold is refined by comparing data between the plurality of individuals in the population as taught by Cooner so as to arrive at the claimed invention. The motivation . 

Response to Arguments
	Claim Objections
	In view of the claim amendments filed 11/24/2020, the claim objections have been withdrawn. 

	Claim Interpretation under 35 U.S.C. § 112(f)
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts that the claim term “visualization module” in claim 2 does not invoke interpretation under 35 U.S.C. 112(f) because it does not use the terms “means” or “step”. This argument is not persuasive. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The Examiner asserts that the term “module” is a generic placeholder as described in MPEP 2181 (I)(A), and the term is not understood to have sufficiently definite structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

	Rejections under 35 U.S.C. § 112(b)
	In view of the amendments and arguments filed 11/24/2020, the previously presented rejections under 35 U.S.C. § 112(b) were withdrawn. 
	However, there are new grounds of rejections under 35 U.S.C. § 112(b) necessitated by the claim amendments filed 11/24/2020. 

	Prior Art Rejections
	There are new grounds of rejections necessitated by the claim amendments filed 11/24/2020. In particular, the previously presented prior art rejections did not teach “head coupling wherein movement of the frame relative to a surrounding environment is compared to the compared to the positional information of the patient’s eye”. 
Applicant’s arguments with respect to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Krueger teaches head coupling wherein movement of the frame relative to a surrounding environment is compared to the positional information of the patient's eye (¶ [0184] discloses the comparison of head movement and eye movement, 
To the extent that the Applicant’s arguments are applicable to the current prior art rejections, the Examiner makes the following comments. 
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts: 

    PNG
    media_image1.png
    452
    584
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., head coupling to correct for macro movements of the patient) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner asserts the term “head coupling” is given its broadest reasonable interpretation consistent with the specification.  However, "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111. 01 (II). Paragraph [0038] of the Applicant’s specification states that “head coupling 236 may subtract out such movement to isolate the ocular movement and/or rotation” which indicates that a particular embodiment of the head coupling may have the functionality of subtracting out head movement to isolate ocular movement and/or rotation. Furthermore, the specification does not give “head coupling” a special definition, and it is not clearly connected to or given an explicit function for all embodiments. The "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art…” (MPEP 2111). Therefore, the term “head coupling” is being interpreted to be a “connection to the head” or the like. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/S.C.K./Examiner, Art Unit 3791  

/MATTHEW KREMER/Primary Examiner, Art Unit 3791